84 So.3d 395 (2012)
Tina Lynn SOPP, Appellant,
v.
STATE of Florida, Appellee.
No. 5D11-2341.
District Court of Appeal of Florida, Fifth District.
March 23, 2012.
James S. Purdy, Public Defender, and Michael S. Becker, Assistant Public Defender, Daytona Beach, for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Douglas T. Squire, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Tina Lynn Sopp appeals from judgments and sentences for possession of oxycodone, driving under the influence, providing a false name to a law enforcement officer, and driving while license suspended, challenging the denial of a dispositive motion to suppress evidence and challenging her drug possession conviction based upon the constitutional analysis in Shelton v. Secretary, Department of Corrections, 802 F.Supp.2d 1289 (M.D.Fla.2011).
We affirm as to the suppression issue without further comment, and reject the constitutional claim for the reasons expressed in Flagg v. State, 74 So.3d 138 (Fla. 1st DCA 2011). We certify that the same issue reviewed in this case is currently pending before the Florida Supreme Court in State v. Adkins, 71 So.3d 117 *396 (Fla.2011). The mandate will be withheld pending final disposition of Adkins.
AFFIRMED.
MONACO, LAWSON and COHEN, JJ., concur.